Citation Nr: 0723841	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  04-00 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a lung disability.

2.  Entitlement to service connection for bilateral trench 
foot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1970 to December 
1971.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

The Board notes that in an October 2003 rating decision, the 
RO granted the veteran service connection for post-traumatic 
stress disorder (PTSD).  Accordingly, this issue is not on 
appeal before the Board at this time.

The issue of service connection for bilateral trench foot is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

The veteran does not have a current lung disability.


CONCLUSION OF LAW

A lung disability was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2004), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 19 Vet. App. 473 (2006).

The record reflects that in October 2002, prior to the 
initial adjudication of the claim, the RO sent the veteran a 
letter informing him of the evidence and information 
necessary to substantiate his claim, the information required 
of him to enable VA to obtain evidence in support of his 
claim, the assistance that VA would provide to obtain 
evidence in support of his claim, and the evidence that he 
should submit if he did not desire VA to obtain such evidence 
on his behalf.  Although this letter did not specifically 
inform the veteran that he should submit any pertinent 
evidence in his possession, it did inform him of the evidence 
that would be pertinent and that he should submit such 
evidence or provide the RO with the information and any 
authorization necessary for the RO to obtain the evidence on 
his behalf.  Therefore, the Board believes that he was on 
notice of the fact that he should submit any pertinent 
evidence in his possession.  The Board notes that, even 
though the letter requested a response within 60 days, it 
also expressly notified the veteran that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by the Secretary within one year from the date 
notice is sent].

The Board also notes that although the veteran has not been 
provided notice of the type of evidence necessary to 
establish a disability rating or an effective date for 
service connection for a lung disability, the Board finds 
that there is no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  As explained below, the Board has 
determined that service connection for a lung disability is 
not warranted.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
notice with respect to those elements of the claim was no 
more than harmless error.

Finally, the Board notes that all service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, which could be obtained 
to substantiate the claims.  The Board is also unaware of any 
such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non prejudicial to 
the veteran.

Accordingly, the Board will address the merits of the claim.



Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2005).  

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
the matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2005); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Analysis

The veteran contends that as a result of exposure to Agent 
Orange while serving on active duty in the Republic of 
Vietnam, he developed a lung disability which is manifested 
by progressive shortness of breath, dyspnea on exertion and a 
chronic cough, productive of about one cupful of clear sputum 
daily.  The veteran claims that these symptoms began 
approximately one year after his return from Vietnam.

However, the veteran's service medical records do not contain 
evidence of a diagnosis of a lung disability in service.  
Service medical records show that at the time of the 
veteran's pre-induction examination in November 1969, the 
veteran's lungs and chest were evaluated as normal and on his 
Report of Medical History, he indicated that he did not have 
any shortness of breath and no chronic cough.  The same 
findings were noted at the time of the veteran's separation 
examination in December 1971.  

There is also no post-service medical evidence of a diagnosis 
of a lung disability.  The veteran claims that he was treated 
for a lung disability by a Dr. Stem in 1987 and 1996.  
However, there is no evidence of such treatment of record.  
Furthermore, during a December 2002 VA examination, the 
examiner noted that the veteran had dyspnea with exertion, 
with an unclear etiology and he also noted that based on the 
veteran's physical, no specific diagnosis could be made for 
his pulmonary condition.  In an addendum, the examiner noted 
that chest x-ray studies were normal and that pulmonary tests 
were unremarkable.

In essence, the evidence of a current lung disability is 
limited to the veteran's own statements.  This is not 
competent evidence of the claimed disability since 
laypersons, such as the veteran, are not qualified to render 
a medical diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

In light of the absence of any competent evidence of a lung 
disability in service or thereafter, this claim must be 
denied.


ORDER

Service connection for a lung disability is denied.


REMAND

The veteran contends that while serving on active duty in the 
Republic of Vietnam during the monsoon season while he was on 
operations, his feet were immersed in water for many hours at 
a time and would not dry out for days at a time.  The veteran 
also claims that his feet ultimately became swollen 
bilaterally, the skin cracked and his feet bled, causing him 
to be unable to walk on his feet for two to three weeks.  The 
veteran claims further that during that time, he stayed at 
the fire base with his boots off, keeping his feet dry, but 
he does not remember if any topical creams were prescribed or 
whether he was given any systemic medication such as 
antibiotics to treat infection.  The veteran claims that his 
foot condition improved within approximately two to three 
weeks, the monsoon season ended, and he never had any major 
flare-ups again.  However, the veteran contends that his feet 
have never been the same since that time.

The veteran is in receipt of the combat infantry badge.  This 
badge indicates that the veteran was in combat with the 
enemy.  Thus,  the Board finds his report of having problems 
with his feet to be credible, even though there is no 
official report of him having problems with his feet in 
service.  See 38 U.S.C.A. § 1154(b).

The veteran contends that the current symptoms associated 
with his feet include constant burning, primarily on the 
soles and lateral aspects, pain in the feet when walking, 
primarily in the soles, aching in the feet at night and dead 
skin between his toes.  

Physical examination of the feet in December 2002 revealed 
onychomycosis of the toenails, bilaterally, dry scaly skin on 
the soles of the feet, some mild hyperkeratosis of the skin, 
erythema of the soles of the feet and significant 
intertriginous dermatitis between the toes with macerated, 
fissured, and cracked skin.  The examiner's impression was 
immersion injury (trench foot) of the feet.  

An addendum to the examination report reveals that a fungus 
scraping was positive for mycelia.  There is a medical 
question as to whether the complaints the veteran had in 
service concerning his feet is related to his current 
symptoms.  This is a medical question.  Therefore, the 
veteran should be scheduled for a VA examination to include 
an opinion.

In light of the foregoing, the claim is REMANDED to the RO 
for the following:


1.  Send the veteran a notice letter 
which meets the requirements as outlined 
in Dingess v. Nicholson, supra.  This has 
not been provided.

2.  Schedule the veteran for a VA skin 
examination.  The examiner should be told 
to accept the veteran's account of having 
problems with his feet while out on 
combat operations.  Based on examination 
findings, historical records (i.e. 
service medical records), and medical 
principles, the physician should give a 
medical opinion, with full rationale, as 
to whether any current skin 
problems/fungus of the feet is related to 
the condition the veteran asserts he had 
while on combat missions in service.  

3.  After the foregoing, the RO should 
review the veteran's claim.  If the 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


